Citation Nr: 0508804	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-07 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain, and, if so, whether service connection is 
warranted for this condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1986 until 
July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and August 2002 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
lumbosacral strain in a January 1989 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not file a notice of disagreement.  

2.  Evidence submitted since the RO's January 1989 rating 
decision denying service connection for a lumbosacral strain 
had not previously been submitted to agency decisionmakers; 
it relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of the 
evidence of record at the time of the final denial of the 
claim sought to be reopened; and, it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision denying service 
connection for lumbosacral strain is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received since the January 1989 rating decision 
is new and material, and the claim of service connection for 
a lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not initiated within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302(a) (2004).  

In this case, the RO issued a rating decision in January 1989 
denying the veteran's claim for entitlement to service 
connection for a lumbosacral strain.  Although the veteran 
reported having had back pain for several months, the RO 
relied on a September 1988 VA examination to deny the claim.  
The examination report included a finding that the veteran 
had a full range of motion with no visible signs of deformity 
or swelling.  An x-ray examination of the lumbosacral spine 
demonstrated the pedicles to be intact throughout, and 
lateral views showed no evidence of disc space narrowing or 
evidence of a compression fracture.  The impression of a 
normal lumbosacral spine was thus given.  The RO concluded 
that the veteran's lower back condition was not the result of 
any specific trauma alleged in service, but rather the back 
pain originated from the veteran's service-connected right 
hip disability.  Furthermore, there was no evidence of any 
symptoms or manifestations of a chronic disability of the 
lower back.

The veteran did not file any objection to the rating 
decision.  Because the veteran did not file a notice of 
disagreement with respect to the rating decision within 1 
year of the decision, the Board finds that the RO's January 
1989 rating decision became final in January 1990.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

In November 2001, the veteran filed a claim indicating that 
his "service connected" back strain had become more severe 
since its initial rating in 1989.  It is noted by the Board 
that the veteran was not service connected for his 
lumbosacral strain in 1989; he was only service connected for 
his hip disability.  Accordingly, the Board will treat this 
case as a claim to reopen the veteran's claim of entitlement 
to service connection for a lumbosacral strain.  

In support of his claim, the veteran submitted records of 
treatment for his back condition from a chiropractor, records 
of treatment of lower back pain from both private and VA 
doctors, and an analysis of an MRI taken of his lower back.  
A VA examination was also conducted in July 2002.

The issue of entitlement to service connection for a 
lumbosacral strain was reopened by a decision review officer 
(DRO) in the Statement of the Case.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
One exception to this rule is found at 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
 
Because the new medical records demonstrate the presence of a 
chronic disability, which was not previously shown, the new 
evidence is neither cumulative nor redundant.  See 38 C.F.R 
§ 3.156.  Furthermore, the new evidence relates to an 
unestablished fact necessary to substantiate the claim; 
namely, the presence of a current, chronic disability 
required to establish service connection.  See 38 C.F.R. 
§§ 3.156, 3.303(a).

Given the evidence as described above, the Board finds that 
the evidence obtained since the January 1989 denial of 
benefits is both new and material, as it was not previously 
before agency decision-makers and it speaks directly to the 
issue of whether the veteran's lumbosacral strain is a result 
of an injury incurred during service.  Accordingly, the claim 
of entitlement to service connection for a lumbosacral strain 
is reopened, and the merits of the claim will be discussed in 
the remand section below.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbosacral strain is 
reopened.  To this extent only, the appeal is allowed.


REMAND

As indicated above, the veteran asserts that he is entitled 
to service connection for a lumbosacral strain, incurred in 
service.  The veteran's service medical records indicate that 
the veteran complained to a military doctor of lower back 
pain in February 1988 and was assessed as having a strained 
lower back, although there was no evidence of swelling or 
deformity.  Following discharge in July 1988, an examiner, in 
a September 1988 VA examination, diagnosed the veteran's back 
pain as a probable lumbosacral strain.  The veteran underwent 
another VA examination in July 2002, but the veteran's claim 
file was not available to the examiner at the time, a point 
which the examiner identified as making a definitive opinion 
medically very difficult, if not impossible in this case.  

Nevertheless, after examining the veteran, the doctor 
concluded that the veteran's service-connected hip condition 
could have been misdiagnosed in the mid-1980s when it 
initially occurred and that the initial presentation may have 
been an underlying nerve-root compression from the lumbar 
spine and so, the etiology of his current lumbar spine 
condition in some ways could be related to his hip condition.  
However, given the veteran's symptomatology, the more 
probable scenario was that the veteran has had a chronic hip 
strain or synovitis or bursitis of the hip and now has 
developed a coincidental and coexisting degenerative disc 
process of the lumbar spine with some nerve-root compression 
and sciatica. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

In this case, although the veteran noted his back condition 
during service, the veteran's claims file is void of a 
definitive opinion as to the etiology of the back pain.  
Specifically, no medical opinion is of record providing a 
nexus between the veteran's current back pain, and an in-
service injury.  Furthermore, considerable uncertainty exists 
as to whether the veteran's back pain, both currently and at 
the time of discharge from service, is related to the 
veteran's service-connected hip injury, or whether the back 
condition is its own separate disability.  As such, in an 
effort to fully assist the veteran in the substantiating of 
his claim, the claim of entitlement to service connection for 
a lumbosacral strain must be remanded for further development 
of the medical record.  

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his back pain.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any opinion rendered must be supported by 
a complete rationale.

(a) Specifically, the examiner should 
give an opinion as to whether the current 
back pain is secondary to the veteran's 
service connected hip injury;

(b) If the examiner concludes that the 
back pain is not secondary to the 
veteran's service-connected hip injury, 
the examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current back condition either began 
during service or as a consequence of the 
veteran's service.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection for a lumbosacral 
strain has been established.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


